Title: To James Madison from John Martin Baker, 16 January 1805 (Abstract)
From: Baker, John Martin
To: Madison, James


16 January 1805, Palma. Refers JM to his last of 18 Dec. “Herewith have the honor to enclose the report of American Vessels, arrived and sailed, within the ports of my Consulate, from the thirtieth day of June 1804—Up to the thirty first day of December, inclusive [not found].
“I have now the satisfaction Sir, to communicate for your information, that the last accounts announce a total cessation of the devast[at]ing fever, that has raged at many sea-ports, and inland-towns, on the continent of Spain.”
